HOLDAWAY, Judge,
concurring:
I concur in the result. In my opinion, however, the notice to the appellant concerning the 1981 RO rating decision was sufficient and therefore that decision was final. The RO decision listed “generalized anxiety disorder with personality disorder and adjustment reaction.” (Emphasis added.) The notification of denial did not parrot back in haec verba the rating decision, but merely listed the two principal consequences of the putative anxiety disorder, i.e., personali*326ty disorder and adjustment reaction. This notice would, to a person of common intelligence and common sense, convey the message that having denied the specific consequences of the alleged general disorder, the general disorder itself was denied. Reinforcing such a conclusion is the fact that the notice of denial did not in any way state or intimate that the anxiety disorder had somehow been decoupled from its constituent parts and was somehow going to be decided in a separate rating. I would find the 1981 RO decision to be final and would affirm the BVA’s decision that there was no clear and unmistakable error as to the 1981 RO adjudication.